DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed March 24, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 also recites “the engagement feature being configured to engage a recess of an article and extend into a recess of an article”.  This is confusing and indefinite since “an article having a recess” not been positively recited as part of the invention.  Applicant outstanding amendment does not make it clear from the claim whether applicant intends for the article and recess to be given patentable weight.  For the purposes of examination, the examiner will assume the article and recess are merely an intended use, and therefore have not received patentable weight.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9-13, and 16-18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belz et al., (US 2011/0306051;hereinafter “Belz”).
As to claim 1, Belz teaches a sample processing system comprising: 
a housing 700 (board term that reads on any type of frame, see for example Fig. 54 and 56); 
a robotic arm (handler 500) comprising an end effector 502, the end effector comprising: 
a body rotatably connected to an articulating arm (see para [0171] and para [0183] et seq. and Fig. 52); and 
first and second fingers 201 coupled to the body (see Fig. 50b) and being moveable relative to each other in a first direction, each of the fingers having an engagement feature (see Fig. 50b) projecting inwardly from each of the first and second fingers and toward the other of the first and second fingers, the engagement feature being configured to engage and extend into a recess of an article such that the robotic arm can carry and suspend the article from the first and second fingers when the engagement features are so engaged with the article (see Fig. 50a and para [0294] et seq.); 
at least one platform for receiving a shuttle carrying sample containers, the containers carrying sample to be evaluated by the system (reads on platform holding sample containers 301 shown in Fig. 50a); and 
the platform comprising a clamping assembly (see Figs. 47a,b).
Note: claims 1-18 contain a large amount of function/process language, for example “a clamping assembly that automatically moves from an open position to a closed position the clamping assembly comprising engagement members configured to not contact a bottom portion of the sample containers carried by the shuttle when the clamping assembly is in an open position and engages the bottom portion of the sample containers when the clamping assembly is in the closed position” recited in claim 1.  However, functional language does not add any further stricter to an apparatus type claim beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  
Nevertheless, Belz teaches a clamping assembly that automatically moves from an open position to a closed position the clamping assembly comprising engagement members that do not contact the bottom portion (recesses; see para [0113] et seq.) of the sample containers carried by the shuttle when the clamping assembly is in an open position (see Fig. 47a) and engages the bottom portion of the sample containers when the clamping assembly is in the closed position (see Fig. 47b).
As to claim 2, Belz teaches an automatic pipettor 404, 500 that aspirates sample from the sample containers and wherein the clamping assembly of the platform is closed when the automatic pipettor aspirates sample from the sample containers (see para [0250] et seq.) 
Claim 3 recites a process/functional recitation (i.e., the robotic arm places the shuttle on the platform when the clamping assembly of the platform is in the open position).  This has not received patentable weight for the reasons delineated above. Nevertheless, it would be necessary for the clamping assembly to be open when the microwell plate is placed thereon.) 
As to claim 4, Belz teaches a magnetic extractor (magnetic separation station; see para [0101] et seq.). 
As to claim 9, Belz teaches the robotic fingers have a second engagement feature (pins 507) that extends downward from the robotic fingers (see Fig. 50b and para [0184] et seq.) 
As to claim 10, Belz teaches the second engagement features comprise a post (pins 507) with an inverted frustoconical projection extending therefrom (see Fig. 50b). 
As to claim 11, Belz teaches the inverted frustoconical projection engages a corresponding notch in a consumable article that is transported from a first location to a second location in the system (see para [0183] et seq.)
As to claim 12, Belz teaches a consumable repository (storage station) for receiving a consumable item for use in the system (see para [0342] et seq.) 
As to claim 13, Belz teaches the consumable items are selected from the group consisting of a processing plate, a dry reagent plate, a liquid reagent plate and an amplification cartridge (see para [0344] et seq.) 
As to claim 16, Belz teaches a processing module in the system comprises the platform and the magnetic extractor (see Fig. 41). 
As to claim 17, Belz teaches a plurality of processing modules wherein two adjacent processing modules use one platform (see Fig. 53). 
As to claim 18, Belz teaches a processing module further comprises dry and liquid reagent stations (note no structure is recited as to what makes a module a dry or liquid reagent station, therefore any station reads on these limitation) see Fig. 53.  Belz teaches stations 402 adjacent the magnetic extractor, wherein the magnetic extractor is “adapted to” receive a processing plate thereon and wherein the processing plate is positioned lower in the processing module relative to dry and liquid reagent plates placed at respective dry and liquid reagent stations. Again, note that it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Belz in view of Safar et al., (US 2005/0047963; hereinafter “Safar”).
As to claim 5, Belz teaches the invention substantially as claimed except for wherein the magnetic extractor adjacent rows of permanent magnets moveably disposed within the cavity of the housing; a drive mechanism connected to the rows of permanent magnets and configured to move the rows of permanent magnets into and from the cavity; and a plurality of heating elements that extend from the housing in rows that are disposed at opposite sides of the cavity; wherein moving the magnets from the first position to the second position disposes the rows of magnets directly between rows of the heating elements so that each permanent magnet aligns with a respective heating element; and a drip plate defining troughs that are each disposed adjacent to respective rows of heating elements.
In the related art of automated systems, Safar teaches a housing defining a cavity (see Fig. 1); adjacent rows of permanent magnets 60, 62, 64 moveably disposed within the cavity of the housing; a drive mechanism 68 connected to the rows of permanent magnets and configured to move the rows of permanent magnets into and from the cavity; and a plurality of heating elements 40 that extend from the housing in rows that are disposed at opposite sides of the cavity; wherein moving the magnets from the first position to the second position disposes the rows of magnets directly between rows of the heating elements so that each permanent magnet aligns with a respective heating element; and a drip plate defining troughs 80 that are each disposed adjacent to respective rows of heating elements, see Figs. 1-3b and para [0059] et seq.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to replace the separating module of Belz with the separating module of Safar since this is merely the substitution for magnet separating and heating means with another. The applicant is advised that the Supreme Court clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143). 
As to claim 6, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Thus, the magnetic extractor need not receive a processing plate thereon, the heating elements each defining a recess configured to receive and hold an extraction tube of the processing plate disposed above the magnetic extractor and wherein the troughs of the drip plate are configured to receive pipette tips held by the processing plate extend into the troughs of the drip plate.  Nevertheless, the magnetic extractor of Belz and Safar are capable receiving a processing plate thereon and hold an extraction tube of the processing plate disposed above the magnetic extractor, the heating elements being connected to a power source that heats the heating elements so that when the processing plate is placed over the heating elements, pipette tips held by the processing plate extend into the troughs of the drip plate.
Claim 7 is directed to a process/functional limitation that has not received patentable weight for the reasons delineated above.  Nevertheless, Belz teaches the processing plate 101 is placed on the magnetic extractor by the robotic arm (see para [0183] et seq.)
Claims 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Belz in view of Safar, as applied to claim 7, in further view of Ping et al., (US 2009/0047179; hereinafter “Ping”).
As to claim 8, Belz teaches robotic arm transports the processing plate onto the magnetic extractor, wherein the robotic are fingers are closer together in the first engagement position than in a second position in which the distance between the robotic arm fingers is too far apart for the engagement features to engage the engagement members (see Fig. 50a). 
However, Belz does not explicitly disclose upwardly extending engagement members from the processing plate, wherein the upwardly extending engagement members have openings that receive the engagement features when the robotic fingers are in a first engagement position.  In the related art of automated systems, Ping teaches an upwardly extending engagement member 1204 from the processing plate 1200, wherein the upwardly extending engagement members have ridges that receive the engagement features when the robotic fingers are in a first engagement position (see para [0152] et seq.)  Accordingly it would have been obvious to one of ordinary skill in the art to have included in the combined system of Belz and Safar, the upwardly extending engagement member of Ping for the expected benefit of providing reliable handling during transfer of the process plate. While Ping does not explicitly teach the upwardly extending member includes openings, it would have been obvious to include openings for engagement with the process plate 300 like that taught in the embodiment of Fig. 15c. 
As to claim 14, Belz teaches the invention substantially as claimed except for the robotic arm further comprising a scanner wherein the robotic arm retrieves a consumable stored in the consumable repository by reading a code on the consumable using the scanner. Ping teaches the robotic arm further comprising a scanner 724 wherein the robotic arm retrieves a consumable stored in the consumable repository by reading a code on the consumable using the scanner (see para [0147] et seq.)  Accordingly, it would have been obvious to one of ordinary skill in the art to have included on the robotic arm of Belz a scanner, like that taught by Ping, for the expected benefit of reliably identifying the correct process plate for analysis.
As to claim 15, Belz teaches the consumable repository 2020 receives consumables from a first side and wherein robotic arm 700 retrieves consumables from a second side of the consumable repository (see Fig. 1). 
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. In response to the previous rejection of claims 1-4, 9-13, and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Belz, applicant argues the holding station of Belz is configured to hold a multiwell plate, not a shuttle carrying sample containers.  
The examiner respectfully disagrees.  The shuttle carrying sample containers is not positively recited as part of the invention.  Thus, it does not serve to distinguish over the prior art beyond a capability.  Thus, Belz merely need to be capable of clamping the bottom a sample containers in a “shuttle”. Clearly, as discussed in para [0250] et seq., the multiwell plate (301) of Belz comprises a base (325) surrounding the bottom of the sidewalls (319 to 322) of the plate (301). Said base (325) comprises recesses (306). These recesses (306) can interact with a positioning and fixing element (124a) on a holding station (330) of the analyzer (126), as described hereinbefore for the Processing Plate. The interaction between the positioning and fixing element (124a) and the recess (306) positions and fixes plate (301). This allows to keep the plate (301) fixed on the holding station (330) when handling the lid (302) independently of the plate (301). It also removes potential torsion or other types of unevenness of the plate (301).  These fixing elements of Belz are fully capable of clamping a “bottom” of the sample container.  In addition, the claims do not distinguish the difference between a “shuttle carrying containers” and multiwell plate.  Furthermore, the multiwells of Belz would be capable of holding containers.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “clamping assembly includes engagement members which are configured to project through the second transverse openings in the shuttle when the clamping assembly is closed to engage a skirt at a bottom end of the sample container, wherein the engagement members penetrate/bite into the skirts of respective containers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner recommends applicant positively recite the details of the clamping assembly to overcome the prior art.
 	Lastly, contrary to applicant’s assertion, the functional limitations in the claims have not been simply ignored.  Rather they have been considered, and it has been determined by the Office that they do not provide any patenable weight. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798